MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                           FILED
      regarded as precedent or cited before any                                  Feb 05 2019, 10:04 am

      court except for the purpose of establishing                                    CLERK
                                                                                  Indiana Supreme Court
      the defense of res judicata, collateral                                        Court of Appeals
                                                                                       and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT
      Paul A. Hadley
      Danville, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Jennifer Lynne Coverdale,                                February 5, 2019
      Appellant-Petitioner,                                    Court of Appeals Case No.
                                                               18A-DN-2171
              v.                                               Appeal from the Hendricks
                                                               Superior Court
      Todd Allen Coverdale,                                    The Honorable Rhett M. Stuard,
      Appellee-Respondent                                      Judge
                                                               Trial Court Cause No.
                                                               32D02-1804-DN-228



      Altice, Judge.


                                               Case Summary


[1]   Jennifer Lynn Coverdale appeals from the trial court’s division of marital

      property in her dissolution action against Todd Allen Coverdale. Jennifer’s sole



      Court of Appeals of Indiana | Memorandum Decision 18A-DN-2171 | February 5, 2019                    Page 1 of 5
      argument on appeal is that the trial court erred by awarding her 33% of Todd’s

      401(k) retirement plan.


[2]   We affirm.


                                        Facts and Procedural History


[3]   We begin by observing that the record in this appeal is limited, and the details

      provided in Jennifer’s statement of the case and statement of the facts are

      woefully lacking. What we know is that Jennifer filed for dissolution on April

      20, 2018, after less than six years of marriage to Todd. No children were born

      of the marriage.


[4]   A brief final dissolution hearing was held on August 2, 2018, at which Jennifer

      was represented by counsel and Todd was not. Jennifer presented evidence of

      an income disparity (which she does not set out in her appellate brief) and

      argued that she was entitled to 55% of the marital estate. Jennifer provided

      valuations for some of the debts and assets of the marriage, but much of the

      marital property was left unvalued.1 On appeal, Jennifer notes only the value of

      Todd’s 401(k), which was $67,612.86 on the date of filing. With respect to this

      marital asset, Todd testified that he did not believe Jennifer should be entitled

      to 55% or even 50% of it because they had been married only six years.




      1
        At the hearing, Jennifer had a long list of antique furniture and other personal property that she “brought
      into the marriage” and wanted awarded to her. Transcript at 12.

      Court of Appeals of Indiana | Memorandum Decision 18A-DN-2171 | February 5, 2019                    Page 2 of 5
[5]   The trial court issued the dissolution order on August 2, 2018. The court

      awarded the marital residence to Todd and ordered him to refinance (or sell)

      within sixty days and pay half of the home’s equity (or proceeds) to Jennifer.

      The total equity in the home was over $60,000 at the time of the hearing. The

      court divided unvalued vehicles (two cars, a camper, and a motorcycle) as

      agreed between the parties. Todd was ordered to pay an outstanding medical

      bill for Jennifer in the amount of $2181.46 and a personal loan in the amount of

      $1622. The trial court also awarded a long list of personal property to Jennifer,

      much of which she claimed she had brought into the marriage. Todd received

      unspecified personal property left in the marital residence. With respect to

      Todd’s 401(k), the trial court determined that “[d]ue to the somewhat short-

      term nature of this marriage,” Jennifer should receive 33% of the marital asset.

      Appellant’s Appendix at 10.


[6]   Jennifer filed a motion to correct error on August 9, 2018, addressing the

      uneven distribution of the 401(k). The trial court summarily denied the motion

      the following day. Jennifer now appeals.


                                          Discussion & Decision


[7]   Jennifer’s short and undeveloped appellate argument runs off the tracks quickly.

      She asserts that the trial court “erred by deviating from the 50/50 presumptive

      split regarding the 401(k) … and only awarding [her] 33% of the same.”

      Appellant’s Brief at 7. She ignores the fact that two marital debts were set off




      Court of Appeals of Indiana | Memorandum Decision 18A-DN-2171 | February 5, 2019   Page 3 of 5
       entirely to Todd and that she received all the personal property she requested

       since she brought that property into the marriage.


[8]    Our Supreme Court has observed:


               The trial court’s disposition is to be considered as a whole, not
               item by item. In crafting a just and reasonable property
               distribution, a trial court is required to balance a number of
               different considerations in arriving at an ultimate disposition.
               The court may allocate some items of property or debt to one
               spouse because of its disposition of other items. Similarly, the
               factors identified by the statute as permitting an unequal division
               in favor of one party or the other may cut in different directions.
               As a result, if the appellate court views any one of these in
               isolation and apart from the total mix, it may upset the balance
               ultimately struck by the trial court.


       Fobar v. Vonderahe, 771 N.E.2d 57, 59-60 (Ind. 2002) (citations omitted).


[9]    Here, Jennifer has asked us to consider the division of just one item of marital

       property, which is improper. She makes no assertions regarding what the

       actual property division was when considered in total. We will not do her work

       for her. Moreover, even assuming that Todd received a larger percentage of the

       overall marital estate, Jennifer has not established an abuse of discretion. See id.

       at 59 (determination of whether trial court’s division of marital property was

       just and reasonable “is subject to an abuse of discretion standard”)


[10]   There is a statutory presumption that “an equal division of the marital property

       between the parties is just and reasonable.” Ind. Code § 31-15-7-5. “This

       presumption may be rebutted, however, by evidence of each spouse’s

       Court of Appeals of Indiana | Memorandum Decision 18A-DN-2171 | February 5, 2019   Page 4 of 5
       contribution to the acquisition of the property, the extent to which the property

       was acquired before the marriage or by inheritance, the economic

       circumstances of each spouse, the conduct of the parties relating to the

       disposition or dissipation of assets, and each spouse’s earning ability. Fobar,

       771 N.E.2d at 59 (citing I.C. § 31-15-7-5).


[11]   In determining that Jennifer should receive 33% of Todd’s 401(k), the trial court

       observed that the marriage was relatively short. A reasonable inference is that

       the trial court was accounting for the fact that Todd came into the marriage

       with his 401(k). In other words, Todd did not accrue all of the nearly $68,000

       value during the six-year marriage. Similarly, Jennifer came into the marriage

       with a significant amount of personal property, which was awarded to her in

       the dissolution decree. On the record before us and in light of the poorly

       formed arguments asserted by Jennifer, we cannot conclude that the trial court

       failed to divide the marital estate in a just and reasonable manner.


[12]   Judgment affirmed.


       Najam, J. and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-DN-2171 | February 5, 2019   Page 5 of 5